In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2444
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JOSHUA REEDY,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 3:19-cr-159 — William M. Conley, Judge.
                     ____________________

   ARGUED FEBRUARY 18, 2021 — DECIDED MARCH 1, 2021
                ____________________

   Before BRENNAN, SCUDDER, and KIRSCH, Circuit Judges.
    SCUDDER, Circuit Judge. In August 2019, police responded
to a call that a homeless person was sleeping in a car behind a
Goodwill store in Eau Claire, Wisconsin. Oﬃcers responded
and found Joshua Reedy wearing a bulletproof vest and sit-
ting in the front passenger seat of a cluttered Kia SUV. The
oﬃcers saw an open knife, crowbar, and walkie-talkie on the
car’s ﬂoorboard. Reedy said that his friend Jason was visiting
someone in a nearby neighborhood. Telling Reedy to stay put
2                                                  No. 20-2444

with one oﬃcer, another oﬃcer went looking for Jason, only
to ﬁnd him in a backyard wearing dress clothes yet claiming
to be doing lawn work. When the police searched Jason’s
backpack, they found methamphetamine, credit cards in oth-
ers’ names, latex gloves, rocks, knives, bolt cutters, shotgun
ammo, and a walkie-talkie tuned to the same channel as
Reedy’s. All of this led to Jason’s and Reedy’s arrests and a
search of the Kia, which turned up a shotgun. Reedy then
faced a federal gun possession charge.
    The district court denied Reedy’s motion to suppress the
gun found in the Kia. Reedy then pleaded guilty while reserv-
ing his right to appeal the district court’s suppression ruling.
On appeal Reedy contends that he was under arrest from the
moment the police told him he was not free to leave while
they looked for Jason. On this view, the police could not rely
on any after-the-fact evidence obtained during their encoun-
ter with Jason to supply the probable cause necessary to au-
thorize the search of Reedy’s car and his ﬁrearm-related ar-
rest. The district court saw the evidence diﬀerently and so do
we, leaving us to aﬃrm.
                               I
                               A
    Everything began with the Eau Claire police responding
on a Friday morning to a call from a Goodwill employee re-
porting that a homeless person appeared to be living in a
white SUV parked behind the store. Oﬃcer Todd Johnson ar-
rived ﬁrst around 8:30 a.m. and saw a beat-up, white Kia SUV
matching the caller’s description.
   Upon approaching the car, Oﬃcer Johnson saw Joshua
Reedy in the front passenger seat. He recognized Reedy from
No. 20-2444                                                 3

previous encounters. Indeed, Reedy was a known felon with
approximately 27 prior arrests. Oﬃcer Johnson observed
Reedy wearing a bulletproof vest and noticed a walkie-talkie
near Reedy’s feet. The walkie-talkie was on and tuned to
channel 13.
    Within minutes, a second oﬃcer arrived. Reedy told the
police that he had driven to the Goodwill parking lot with his
friend Jason, and that Jason had walked oﬀ to visit a friend
living in a nearby residential area. The second oﬃcer, Oﬃcer
Farley, left to go look for Jason.
    At 8:33 a.m., Sergeant Brandon Dohms arrived at the
Goodwill, where he brieﬂy joined Oﬃcer Farley in the search
for Jason before returning to the parking lot. As Sergeant
Dohms approached the Kia, he too saw the walkie-talkie on
the ﬂoorboard along with a crowbar and an open hunting-
style knife. Sergeant Dohms ordered Reedy out of the car and
patted him down, ﬁnding no weapons.
   Sergeant Dohms suspected that Reedy was engaged in
criminal activity. Before leaving the parking area to look
again for Jason, Sergeant Dohms told Oﬃcer Farley that
Reedy was not free to go anywhere. Oﬃcer Farley and other
oﬃcers soon determined that the Kia would have to be towed
because it was not registered, had invalid plates, and was
leaking gas.
   Meanwhile, within approximately 20 to 40 minutes of
looking for Reedy’s friend, Sergeant Dohms spotted a man in
a nearby residential backyard who identiﬁed himself as Jason
Harding. The backyard was less than a block from the Good-
will and separated by a hill and fence. When asked what he
was doing, Harding claimed to be completing landscaping
4                                                 No. 20-2444

work. That explanation made little sense to Sergeant Dohms
and Oﬃcer Johnson, however, as Harding was wearing dress
pants and dress shoes.
    Sergeant Dohms told Harding that the police were inves-
tigating Reedy, who was parked behind the nearby Goodwill.
Although denying that he knew Reedy, Harding consented to
a pat down, which resulted in the police ﬁnding a walkie-
talkie—also tuned to channel 13.
    Sergeant Dohms then spoke to the homeowner, who
stated that he knew Harding and Reedy though had not hired
Harding to do any yard work. The homeowner also con-
ﬁrmed being with Harding and Reedy the night before, but
said that the two were gone when he woke up that morning.
   Sergeant Dohms then found a backpack laying in the yard,
which the homeowner said belonged to Harding. Harding
agreed and allowed Sergeant Dohms to search it, leading to
the discovery of several credit cards in other people’s names,
shotgun shells, knives, rocks, latex gloves, and bolt cutters.
Sergeant Dohms also found an eyeglass case containing a sy-
ringe with a white, opaque liquid that looked like metham-
phetamine. Sergeant Dohms arrested Harding for drug pos-
session and walked him back to the Goodwill. A ﬁeld test con-
ﬁrmed that the substance contained methamphetamine.
   Back in the parking lot, Sergeant Dohms searched the Kia
and found a shotgun. Because Sergeant Dohms already knew
that Reedy was a convicted felon, he arrested Reedy for un-
lawful gun possession. The arrest occurred at 10:08 a.m., just
over 90 minutes after the police ﬁrst responded to the Good-
will. Reedy confessed in a post-arrest statement that the shot-
gun was his.
No. 20-2444                                                  5

   A federal grand jury indicted Reedy for one count of un-
lawful possession of a ﬁrearm by a felon in violation of
18 U.S.C. § 922(g)(1). Reedy then moved to suppress both the
gun found in the car and his confession, contending that the
police detained him longer than necessary to carry out their
investigation, such that any evidence obtained as a result of
the prolonged detention must be suppressed.
                              B
    The district court denied Reedy’s motion. The beginning
point for the district court was a ﬁnding that the police had
ample reason upon encountering Reedy to believe criminal
activity was afoot. This reasonable suspicion, in turn, allowed
the police to keep Reedy from leaving while oﬃcers went
looking for Harding. Everything the police saw and heard, the
district court emphasized—the bulletproof vest, walkie-
talkie, open knife, and crowbar, along with Reedy’s story
about Harding—supported this determination. Something
ﬁshy sure seemed to be going on.
   Nor did the duration of the detention trouble the district
court. The stop was not longer than reasonably necessary for
the police to look for Harding and return to the Goodwill.
And what the police learned during their encounter with Har-
ding, the district court reasoned, supplied the probable cause
necessary to arrest Reedy for possessing burglarious tools (a
violation of Wisconsin law) and, in turn, to search the car and
ﬁnd the shotgun.
   After the district court denied the suppression motion,
Reedy conditionally pleaded guilty to the ﬁrearm charge, re-
serving his right to challenge the denial of the suppression
6                                                     No. 20-2444

motion. The district court sentenced Reedy to 42 months’ im-
prisonment. He now appeals.
                                II
    The Fourth Amendment protects people from unreasona-
ble searches and seizures. Stopping someone is generally con-
sidered a seizure and ordinarily requires probable cause to be
reasonable. See Dunaway v. New York, 442 U.S. 200, 213 (1979).
In Terry v. Ohio, the Supreme Court recognized an exception
to the probable-cause requirement. 392 U.S. 1 (1968). “Under
Terry, police oﬃcers may brieﬂy detain a person for investiga-
tory purposes based on the less exacting standard of reasona-
ble suspicion that criminal activity is afoot.” United States v.
Eymann, 962 F.3d 273, 282 (7th Cir. 2020) (citing Terry, 392 U.S.
at 21–22). Reasonable suspicion must account for the totality
of the circumstances and “requires ‘more than a hunch but
less than probable cause and considerably less than prepon-
derance of the evidence.’” Gentry v. Sevier, 597 F.3d 838, 845
(7th Cir. 2010) (quoting Jewett v. Anders, 521 F.3d 818, 823–25
(7th Cir. 2008)).
    A Terry stop comes with limits. For a stop to “pass consti-
tutional muster, the investigation following it must be reason-
ably related in scope and duration to the circumstances that
justiﬁed the stop in the ﬁrst instance so that it is a minimal
intrusion on the individual’s Fourth Amendment interests.”
United States v. Robinson, 30 F.3d 774, 784 (7th Cir. 1994). This
means a Terry stop cannot continue indeﬁnitely. See United
States v. Sharpe, 470 U.S. 675, 685 (1985). A stop lasting too long
becomes “a de facto arrest that must be based on probable
cause.” United States v. Bullock, 632 F.3d 1004, 1015 (7th Cir.
2011).
No. 20-2444                                                    7

    Right to it, one of three things must happen during a Terry
stop: “(1) the police gather enough information to develop
probable cause and allow for continued detention; (2) the sus-
picions of the police are dispelled and they release the sus-
pect; or (3) the suspicions of the police are not dispelled, yet
the oﬃcers have not developed probable cause but must re-
lease the suspect because the length of the stop is about to be-
come unreasonable.” United States v. Leo, 792 F.3d 742, 751 (7th
Cir. 2015) (citations omitted).
   Whether a Terry stop becomes unreasonably prolonged
turns on the direction the Supreme Court provided in United
States v. Place, 462 U.S. 696 (1983) and United States v. Sharpe,
470 U.S. 675 (1985). In Place, the Court declined to adopt any
bright-line time limit. See 462 U.S. at 709. “Such a limit,” the
Court explained, “would undermine the equally important
need to allow authorities to graduate their responses to the
demands of any particular situation.” Id. at 709 n.10. Two
years after Place rejected a “hard-and-fast time limit,” the
Court decided Sharpe and explained that when analyzing
whether a Terry stop has exceeded a reasonable duration,
courts should “examine whether the police diligently pur-
sued a means of investigation that was likely to conﬁrm or
dispel their suspicions quickly, during which time it was nec-
essary to detain the defendant.” Sharpe, 470 U.S. at 686 (citing
Place, 462 U.S. at 709).
    Perhaps above all else, Place and Sharpe emphasize the
fact-intensive inquiry necessary to determine whether a Terry
stop has exceeded a reasonable duration. We have applied
and reinforced these teachings in a few prior opinions. Com-
pare Rabin v. Flynn, 725 F.3d 628, 633–35 (7th Cir. 2013) (con-
cluding that a 90-minute Terry stop did not exceed scope or
8                                                  No. 20-2444

durational limits where oﬃcers were verifying the legitimacy
of an individual’s ﬁrearm license and the delay occurred for
reasons outside of the oﬃcers’ control); Bullock, 632 F.3d at
1015 (determining that a 30- to 40-minute detention while po-
lice executed a search warrant was reasonable when there was
no indication that the oﬃcers unnecessarily prolonged the
search); United States v. Adamson, 441 F.3d 513, 521 (7th Cir.
2006) (concluding that a 25-minute delay was reasonable to
investigate whether an individual was taking part in drug ac-
tivity in a motel room given the number of subjects and their
reluctance to tell oﬃcers their names or why they were at the
motel), and United States v. Vega, 72 F.3d 507, 515–16 (7th Cir.
1995) (determining that a 62-minute delay was reasonable
given the defendant initially consented to a search of a garage
but then changed his mind and a drug-sniﬃng dog was called
to examine the defendant’s car), with Moya v. United States,
761 F.2d 322, 326–27 (7th Cir. 1984) (applying Place and con-
cluding that a three-hour detention of luggage was unreason-
able where there was no explanation for why it took that long
to transport the luggage from one terminal to another for
drug testing).
                              III
    When reviewing a district court’s denial of a motion to
suppress, we review factual questions for clear error and legal
questions, including mixed questions of law and fact, de novo.
See United States v. Mojica, 863 F.3d 727, 731 (7th Cir. 2017).
Having taken our own fresh look at the record, we see no er-
ror in the district court’s rulings.
No. 20-2444                                                    9

                               A
    What the police saw upon arriving at the Goodwill back
parking lot that Friday morning was plenty suspicious. They
observed Reedy, an individual with a lengthy criminal his-
tory, wearing a bulletproof vest and sitting in a car with a two-
way walkie-talkie, crowbar, and open knife within arm’s
reach on the ﬂoorboard. Sergeant Dohms testiﬁed at the sup-
pression hearing that these observations left him suspicious
that Reedy was part of ongoing criminal activity. That suspi-
cion only heightened when Reedy, upon being asked what he
was doing, said he was waiting for his friend Jason who had
left to visit another friend in a nearby neighborhood that did
not have parking. The police doubted Reedy’s explanation,
and by that point had “speciﬁc and articulable facts which,
taken together with rational inferences,” gave the oﬃcers rea-
sonable suspicion to believe that criminal activity was afoot.
Terry, 392 U.S. at 21. On these facts, the police had ample au-
thority to direct Reedy to step out of his car and to subject him
to further questioning and investigation consistent with Terry.
                               B
   Nor do we see any unreasonable delay in the police’s exe-
cution of the Terry stop. Oﬃcer Johnson, Oﬃcer Farley, and
Sergeant Dohms arrived at the Goodwill parking area be-
tween 8:30 a.m. and 8:33 a.m. Within approximately 10 to 15
minutes, Oﬃcer Dohms decided to reengage the search for
Harding and directed his colleagues not to let Reedy leave.
The district court estimated that the police found Harding
within approximately 20 to 40 minutes, with his arrest for
drug possession occurring shortly after—sometime between
9:05 a.m. and 9:25 a.m. And Reedy was formally placed under
arrest at 10:08 a.m. Overall, then, about 90 minutes elapsed
10                                                    No. 20-2444

between the beginning of Reedy’s detention and when the po-
lice formally arrested him.
    While it is unfortunate that the record does not bear out
the timing with greater speciﬁcity, what we do know with
conﬁdence is that the duration of the Terry stop was reasona-
ble under the circumstances. Nothing about the timeline or
sequence of events suggests delay by the police. To the con-
trary, the facts found by the district court make clear that “the
police diligently pursued a means of investigation that was
likely to conﬁrm or dispel their suspicions quickly” that a bur-
glary may be underway. Sharpe, 470 U.S. at 686. The oﬃcers
pursued an investigation by fanning out to ﬁnd Harding,
which took no more than 20 to 40 minutes after ﬁrst detaining
Reedy. From there Sergeant Dohms advanced the investiga-
tion by questioning Harding, interviewing the homeowner,
and searching Harding’s backpack with his consent. All of
this constitutes a reasonable response to the situation the po-
lice confronted upon ﬁrst encountering Reedy.
                                C
    This same sequence of events supplied the police with the
probable cause necessary to arrest Reedy. Whether probable
cause exists depends upon the reasonable conclusions drawn
from the facts known to the arresting oﬃcer at the time of the
arrest. See Maryland v. Pringle, 540 U.S. 366, 371 (2003). And
an “arrest may be supported by probable cause that the ar-
restee committed any oﬀense, regardless of the crime charged
or the crime the oﬃcer thought had been committed.” United
States v. Shields, 789 F.3d 733, 745 (7th Cir. 2015); see Devenpeck
v. Alford, 543 U.S. 146, 153 (2004) (“An arresting oﬃcer’s state
of mind (except for the facts that he knows) is irrelevant to the
existence of probable cause.”).
No. 20-2444                                                   11

    At the time of Harding’s arrest, the oﬃcers had probable
cause to believe that, at the very least, Reedy possessed bur-
glarious tools in violation of Wisconsin law. See Wis. Stat.
§ 943.12 (requiring the personal possession of any device used
for breaking into a building or room, and the intent to use the
device to break into the building or room and to steal there-
from). The oﬃcers’ initial suspicion at the time of the Terry
stop turned into probable cause as the investigation ad-
vanced, foremost once they encountered Harding in the
nearby backyard, heard his implausible yardwork explana-
tion, found him with a walkie-talkie tuned like Reedy’s to
channel 13, and also located the bolt cutters, latex gloves,
shotgun shells, knives, rocks, and methamphetamine in his
backpack. The totality of this information supplied the police
with probable cause to arrest Reedy, at minimum, for pos-
sessing burglarious tools.
    Reedy urges a diﬀerent view, contending that he was un-
der arrest from the moment the police ordered him out of his
car and told him he could not leave as they went to look for
Harding. The shortcoming with Reedy’s position, however, is
that it gives no eﬀect to Terry, which aﬃrmatively permits
brief detentions based on reasonable suspicion that criminal
activity is afoot. See 392 U.S. at 21–22. Reedy’s detention while
oﬃcers investigated his suspected criminal activity was rea-
sonable under the circumstances. And nothing in the analysis
changes because multiple armed oﬃcers were present during
the Terry stop. See Bullock, 632 F.3d at 1016.
   Reedy also maintains that the police lacked probable cause
to arrest him for violating Wisconsin’s prohibition on pos-
sessing burglarious tools because that oﬀense requires proof
of burglarious intent. He insists that intent was lacking—at
12                                                   No. 20-2444

least at the moment the police ordered him from his car and
kept him from leaving the scene. Not so in our view.
    The law requires only reasonable suspicion of criminal ac-
tivity, not probable cause, to initiate the Terry stop. And as the
encounter and investigation continued, the facts and circum-
stances allowed the police to reasonably infer Reedy’s intent.
See Dollard v. Whisenand, 946 F.3d 342, 355 (7th Cir. 2019)
(“[A]lthough a police oﬃcer must have ‘some evidence’ on an
intent element to demonstrate probable cause, an oﬃcer need
not have the ‘same type of speciﬁc evidence of each element
of the oﬀense as would be needed to support a conviction.’”
(citations omitted)). The police had more than enough to ar-
rest Reedy, at minimum, for possessing burglarious tools.
                               D
    We close with the brief observation that the probable cause
to arrest Reedy brought with it the authority to search the Kia.
Although warrantless searches are generally per se unreason-
able, they are subject to “a few speciﬁcally established and
well-delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338
(2009) (quoting Katz v. United States, 389 U.S. 347, 357 (1967)).
One such exception authorizes a warrantless search of a vehi-
cle “incident to a recent occupant’s arrest only if the arrestee
is within reaching distance of the passenger compartment at
the time of the search or it is reasonable to believe the vehicle
contains evidence of the oﬀense of arrest.” Id. at 351 (empha-
ses added).
    Gant’s second prong applies here. Once the police brought
Harding back to the Goodwill, the initial Terry stop of Reedy
eﬀectively turned into an arrest supported by probable cause
for, at minimum, possession of burglarious tools. It matters
No. 20-2444                                                    13

not that Reedy was never formally arrested for any burglary-
related oﬀenses. See id. at 353 (Scalia, J., concurring) (“I would
hold that a vehicle search incident to arrest is ipso facto ‘rea-
sonable’ only when the object of the search is evidence of the
crime for which the arrest was made, or of another crime that
the oﬃcer has probable cause to believe occurred.”).
    From what the police saw and learned during their en-
counters with Reedy and Harding, the oﬃcers had every rea-
son to believe the Kia contained further evidence of burglary-
related oﬀenses. It takes no imagination for an oﬃcer to rea-
sonably believe that still more tools to commit burglary
would be found in the car. The police in no way oﬀended the
Fourth Amendment by searching Reedy’s car incident to his
arrest and discovering his shotgun.
   For these reasons, we AFFIRM.